DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,575,463. Although the claims at issue are not identical, they are not patentably distinct from each other because they both set forth a sickle drive with blades, guard fingers, hold down fingers the guard fingers having no portion elevated above the ledger surface thereof in front of the tip of the blade and the guard fingers and blades having lengths from the cutter bar arranged such that a forwardmost tip of the guard finger is forward of the tip of the blade.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation up to a distance of 6.0 mm, and the claim also recites preferably of the order of 3.0 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation up to a distance of 6.0 mm, and the claim also recites preferably of the order of 3.0 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation in the range of 1.5 to 10.5 mm, and the claim also recites preferably of the order of 5.0 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarnato et al. (US 3,314,222) in view of Paradise (US 1,869,981).

Regarding claim 1, Scarnato discloses in figs. 1 and 2: A sickle cutting apparatus comprising: a plurality of stationary knife guards 15 arranged to be mounted along a cutter bar 3; a sickle bar 22 mounted in transversely extending position and arranged to be driven for reciprocating movement relative to said knife guards; the sickle bar having a plurality of knife blades 30 mounted thereon for movement therewith; each of the knife blades 30 having a cutting surface 38 for passing across the knife guards and an opposed surface; each of the knife blades having on first and second sides first and second side cutting edges 33 converging toward a forward tip 32 of the blade; each knife guard 15 comprising a base portion 14 arranged to be mounted on the cutter bar 
edges of said knife blades;  and a plurality of hold-down members 40 arranged to be mounted along the cutter bar;  each hold-down member 40 comprising a base mounting member 49b arranged to be attached to the cutter bar; each hold-down member 40 comprising at least one hold-down finger 42 thereon carried on the base mounting member arranged to be at positions spaced longitudinally of the cutter bar so as to be
cantilevered forwardly from the cutter bar to a position of a front tip 65 of each hold-down finger located at a spacing in front of the sickle bar above the ledger surface of a respective one of the guard fingers; the guard fingers 24 and hold down fingers 42 thus forming cooperating overlying pairs between which the blades 30 pass in the cutting action; with each guard finger having a respective hold down finger aligned therewith; and the guard fingers 24 having no portion elevated above the ledger surface 26 thereof in front of the tip of the blade.

Scarnato does not disclose the guard fingers and blades as having lengths from the cutter bar arranged such that a forwardmost tip of the guard finger is forward of the tip of the blade.  However, Paradise teaches an old and known cutter bar arrangement with similar guard fingers 6 and blades 9, wherein the guard fingers 6 and the blades 9 have lengths from cutter bar 4 arranged such that a forwardmost tip of the guard finger 6 is forward of the tip of the blade 9 (figs. 1 and 2).


Regarding claim 2, Scarnato as modified by Paradise teaches each blade is a separate component from each of the other blades with two side edges so that the side edges of each blade lie immediately adjacent the side edges of the next adjacent blades.  

Regarding claims 3 and 4 , the combination of Scarnato and Paradise discloses: the sickle cutting apparatus according to claim 1 but does not disclose a width of each guard at a transverse rearmost cutting line at which a cutting action occurs as being greater than 1.2  or 1.5 inches. It would have been an obvious matter of design choice to modify the width of each guard at a transverse rearmost cutting line at which a cutting action occurs to be greater than 1.2  or 1.5 inches, as applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by the combination of Scarnato and Paradise.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sickle cutting apparatus of the combination of Scarnato and Paradise such that the width of each guard at a 

Regarding claim 5, the combination of Scarnato (fig. 1) and Paradise discloses:
The sickle cutting apparatus according to claim 13 wherein the transverse line is defined by a trash bar 66 attached to the guard finger 42 and extending outwardly to the sides thereof.

Regarding claim 6, the combination of Scarnato and Paradise discloses: The sickle cutting apparatus according to claim 1 but does not disclose a stroke length of the reciprocating movement equal to the center line spacing between the knife blades. The examiner takes official notice that it is old and well known to use a stroke length of the
reciprocating movement that is equal to the center line spacing between knife blades.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sickle cutting apparatus of the combination of Scarnato and Paradise such that the stroke length of the reciprocating movement is equal to the center line spacing between the knife blades.

Regarding claim 7, the combination of Scarnato (figs. 1 and 2) and Paradise discloses: the sickle cutting apparatus according to claim 1 wherein each of the hold down fingers 42 is adjustable by a screw 61 to change a spacing thereof from the ledger surface 26 of the guard finger 24.



Regarding claim 9, Scarnato discloses in figs. 1 and 2: A sickle cutting apparatus comprising: a plurality of stationary knife guards 15 arranged to be mounted along a cutter bar 3; a sickle bar 22 mounted in transversely extending position and arranged to be driven for reciprocating movement relative to said knife guards; the sickle bar having a plurality of knife blades 30 mounted thereon for movement therewith; each of the knife blades 30 having a cutting surface 38 for passing across the knife guards and an opposed surface; each of the knife blades having on first and second sides first and second side cutting edges 33 converging toward a forward tip 32 of the blade; each knife guard 15 comprising a base portion 14 arranged to be mounted on the cutter bar and at least one guard finger 24 mounted on the base portion so that the guard fingers are arranged to be mounted in a row along the cutter bar; each guard finger 24 having an upwardly facing ledger surface 26 with opposed side edges thereof arranged to provide first and second shearing edges 27 which cooperate with said side cutting
edges of said knife blades;  and a plurality of hold-down members 40 arranged to be mounted along the cutter bar;  each hold-down member 40 comprising a base mounting member 49b arranged to be attached to the cutter bar; each hold-down member 40 comprising at least one hold-down finger 42 thereon carried on the base mounting member arranged to be at positions spaced longitudinally of the cutter bar so as to be


Scarnato does not disclose the guard fingers and blades as having lengths from the cutter bar arranged such that a forwardmost tip of the guard finger is forward of the tip of the blade.  However, Paradise teaches an old and known cutter bar arrangement with similar guard fingers 6 and blades 9, wherein the guard fingers 6 and the blades 9 have lengths from cutter bar 4 arranged such that a forwardmost tip of the guard finger 6 is forward of the tip of the blade 9 (figs. 1 and 2) and wherein the guard fingers and blades have lengths from the cutter bar arranged such that a forwardmost tip of the guard finger is forward of the tip of the blade.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Scarnato such that the forwardmost tip of the guard finger is forward of the tip of the blade as taught by Paradise since the arrangement was old and known in the art and rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).

Regarding claim 10, Scarnato as modified by Paradise teaches each blade is a separate component from each of the other blades with two side edges so that the side 20edges of each blade lie immediately adjacent the side edges of the next adjacent blades.  

Regarding claims 11 and 12 , the combination of Scarnato and Paradise discloses: the sickle cutting apparatus according to claim 1 but does not disclose a width of each guard at a transverse rearmost cutting line at which a cutting action occurs as being greater than 1.2  or 1.5 inches. It would have been an obvious matter of design choice to modify the width of each guard at a transverse rearmost cutting line at which a cutting action occurs to be greater than 1.2  or 1.5 inches, as applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by the combination of Scarnato and Paradise.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sickle cutting apparatus of the combination of Scarnato and Paradise such that the width of each guard at a transverse rearmost cutting line at which a cutting action occurs is greater than 1.2 or 1.5 inches as a matter of design choice.
Regarding claim 13, the combination of Scarnato (fig. 1) and Paradise discloses:


Regarding claim 14, the combination of Scarnato and Paradise discloses: The sickle cutting apparatus according to claim 1 but does not disclose a stroke length of the reciprocating movement equal to the center line spacing between the knife blades. The examiner takes official notice that it is old and well known to use a stroke length of the
reciprocating movement that is equal to the center line spacing between knife blades.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sickle cutting apparatus of the combination of Scarnato and Paradise such that the stroke length of the reciprocating movement is equal to the center line spacing between the knife blades.

Regarding claim 15, the combination of Scarnato (figs. 1 and 2) and Paradise discloses: the sickle cutting apparatus according to claim 1 wherein each of the hold down fingers 42 is adjustable by a screw 61 to change a spacing thereof from the ledger surface 26 of the guard finger 24.

Regarding claim 16, the combination of Scarnato and Paradise (figs. 1 and 2) discloses: the sickle cutting apparatus according to claim 1 wherein the tip of the guard finger (6) is longer than the tip of the blade (9) by a distance up to 6.0 mm.

In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 18, Scarnato discloses in figs. 1 and 2: A sickle cutting apparatus comprising: a plurality of stationary knife guards 15 arranged to be mounted along a cutter bar 3; a sickle bar 22 mounted in transversely extending position and arranged to be driven for reciprocating movement relative to said knife guards; the sickle bar having a plurality of knife blades 30 mounted thereon for movement therewith; each of the knife blades 30 having a cutting surface 38 for passing across the knife guards and an opposed surface; each of the knife blades having on first and second sides first and second side cutting edges 33 converging toward a forward tip 32 of the blade; each knife guard 15 comprising a base portion 14 arranged to be mounted on the cutter bar and at least one guard finger 24 mounted on the base portion so that the guard fingers are arranged to be mounted in a row along the cutter bar; each guard finger 24 having an upwardly facing ledger surface 26 with opposed side edges thereof arranged to provide first and second shearing edges 27 which cooperate with said side cutting

cantilevered forwardly from the cutter bar to a position of a front tip 65 of each hold-down finger located at a spacing in front of the sickle bar above the ledger surface of a respective one of the guard fingers; the guard fingers 24 and hold down fingers 42 thus forming cooperating overlying pairs between which the blades 30 pass in the cutting action; with each guard finger having a respective hold down finger aligned therewith; and the guard fingers 24 having no portion elevated above the ledger surface 26 thereof in front of the tip of the blade and wherein the guard fingers, blades and hold down fingers (40) have lengths from the cutter bar arranged such that a forwardmost tip of the hold down finger (40) is rearward of the tip of the blade (30).

Scarnato does not disclose the guard fingers and blades as having lengths from the cutter bar arranged such that a forwardmost tip of the guard finger is forward of the tip of the blade.  However, Paradise teaches an old and known cutter bar arrangement with similar guard fingers 6 and blades 9, wherein the guard fingers 6 and the blades 9 have lengths from cutter bar 4 arranged such that a forwardmost tip of the guard finger 6 is forward of the tip of the blade 9 (figs. 1 and 2) and wherein the guard fingers and blades have lengths from the cutter bar arranged such that a forwardmost tip of the guard finger is forward of the tip of the blade; 


Scarnato as modified by Paradise fails to teach the forwardmost tip of the hold down finger is rearward of the tip of the blade by a distance less than 10.5 mm, however, It would have been an obvious matter of design choice to change the size of the hold down finger so it is rearward the tip of the blade by less than 10.5mm , since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 19, Scarnato as modified by Paradise teaches the invention as described above but fails to explicitly teach the tip of the guard finger is longer than the tip of the blade by a distance up to 6.0 mm.  However, It would have been an obvious matter of design choice to change the size of the guard finger so it is longer than the tip of the blade by less than 6.0 mm, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

In re Rose, 105 USPQ 237, (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bolinger (5,241,811) teaches a sickle cutting apparatus having guard fingers and hold down fingers where the guard fingers don’t extend above the knife blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 27, 2022